IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 45642

STATE OF IDAHO,                                     )
                                                    )
         Plaintiff-Respondent,                      )        Boise, June 2019 Term
                                                    )
v.                                                  )        Opinion filed: August 26, 2019
                                                    )
CHAD SCHIERMEIER,                                   )        Karel A. Lehrman, Clerk
                                                    )
         Defendant-Appellant.                       )

       Appeal from the District Court of the Fifth Judicial District of the State of Idaho,
       Blaine County. Jonathan P. Brody, District Judge.

       The judgment of the district court is affirmed.

       Eric Don Fredericksen, State Appellate Public Defender, Boise for Appellant.
       Jenevieve C. Swinford argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Kenneth
       K. Jorgensen argued.

            _______________________________________________

MOELLER, Justice.


                               I.     NATURE OF THE CASE
       Following a seven-day trial, a Blaine County jury found Chad Schiermeier guilty of
grand theft. Schiermeier appeals from his judgment of conviction, arguing that the State did not
prove the elements of grand theft beyond a reasonable doubt. Schiermeier also argues that the
district court abused its discretion by imposing an excessive sentence. For the reasons stated
below, we affirm.
                 II.    FACTUAL AND PROCEDURAL BACKGROUND
       In the early 1990s, the Blaine County Sheriff’s Office started Blaine County DARE/PAL
Inc. (“DARE/PAL”). According to its articles of incorporation, DARE/PAL was organized
exclusively for charitable and educational purposes within the meaning of 26 U.S.C. § 501(c)(3)
in order “to foster, promote, encourage and increase the knowledge, and understanding of


                                                1
alcohol and drug addictions or related problems.” Art. III, Art. of Inc. To further its purpose,
DARE/PAL offered outdoor-related group activities during the summer months to children
between the ages of nine and sixteen. Some of the activities included hiking, golfing, fishing,
rafting, and attending baseball games. The activities were primarily funded by the Blaine County
Sheriff’s Office through drug forfeiture funds and by local philanthropists through donations and
grants.
           Chad Schiermeier was a deputy sheriff for the Blaine County Sheriff’s Office from 1999
to 2015, serving as a middle school resource officer and the director of DARE/PAL. In 2002, in
accordance with the DARE/PAL bylaws, 1 the board of directors appointed Schiermeier to be the
manager of DARE/PAL.
           The bylaws and articles of incorporation gave the manager, and therefore Schiermeier,
wide discretion and authorization to spend the DARE/PAL funds in furtherance of the program:
           Duties. All corporate powers shall be exercised by or under the authority of and
           the affairs of the nonprofit corporation managed under the direction of the Board
           of Directors, except the Manager is authorized to exercise corporate powers, as set
           forth in the Articles of Incorporation and these By-laws. The board of directors
           may:
           ....
               (f) audit bills and disburse funds of the corporation;
               (g) employ agents;
               (h) determine what, if any, compensation shall be paid to a director of a
               project; and
               (i) devise and carry into execution such other measures as it deems proper and
               expedient to promote the objects of the nonprofit corporation and to best
               protect the interests and welfare of its members.
Art. V, section 4, Bylaws. “A manager is authorized to exercise some or all of the powers which
would otherwise be exercised by or under the authority of the Board of Directors.” Art. IX, Art.
of Inc. In order to effectively carry out his managerial duties, the board named Schiermeier an
authorized user of the DARE/PAL bank account.


1
    Article VI of the DARE/PAL bylaws provide:
            The Board of Directors may appoint a Member to be a Manager, who is authorized to exercise
            some or all of the powers which would otherwise be exercised by the Board of Directors. To the
            extent so authorized, such Manager shall have the duties and responsibilities of the Directors, and
            the Directors shall be relieved to that extent from such duties and responsibilities. The Board of
            Directors may remove the Manager at any time, with or without cause, by a majority vote of the
            Board of Directors.



                                                            2
        Following Schiermeier’s appointment as manager, the board slowly became inactive,
neglecting its duties and entrusting Schiermeier to handle all things related to DARE/PAL. By
2009, Schiermeier was the sole corporate officer involved in running the affairs of the program.
        In July 2015, a charitable group called 100 Men Who Care donated approximately $5,100
to DARE/PAL. Shortly thereafter, the group followed up with Schiermeier’s supervisor,
Lieutenant Carpita, to see how their donation had been spent. Carpita in turn asked Schiermeier.
Several months went by with vague responses, if any, from Schiermeier. Finally, in November
2015, after more than three months of requests and meetings, Schiermeier provided Carpita with
the requested DARE/PAL bank records. After reviewing the records, Carpita became suspicious
after he noticed “a lot of cash withdrawals through the ATM . . . during times when the PAL
activities were not going on.” Consequently, Carpita decided to have the matter independently
investigated by the Idaho State Police.
        The bank records revealed that from 2009 to 2015, Schiermeier made several extravagant
purchases of high-end outdoor equipment and clothing, including $2,365.91 for Swarovski
binoculars, $429.00 for a single sleeping bag, $292.40 for safari-grade hunting ammunition,
$1,459.90 for two camera lenses, $69.00 for a goose down pillow, and $617.52 for
mountaineering boots, gaiters, and a watch. Schiermeier also made multiple cash withdrawals
totaling $17,745.00 in 2009, $17,120.00 in 2010, $19,765.00 in 2011, $13,320.00 in 2012,
$12,200.00 in 2013, $4,260.00 in 2014, and $7,820.00 in 2015.
        Following the independent investigation by the Idaho State Police, the State charged
Schiermeier with one count of grand theft. 2 The information alleged the following:
        That the Defendant, CHAD R. SCHIERMEIER, on or about January, 2009, up to
        and including December, 2015, in the County of Blaine, State of Idaho, did
        wrongfully take, and/or obtain, and/or withhold, and/or exercise unauthorized
        control over, lawful money of the United States, with an aggregate value in excess
        of one thousand dollars ($1,000.00), from the owner, Blaine County
        D.A.R.E/P.A.L., INC., with the intent to deprive another of property, and/or to
        appropriate to himself certain property of another, and/or to appropriate to a third
        person certain property of another, to-wit: through a common scheme or plan did
        unlawfully, and without authority, withdraw monies from US Bank account
        number XXXX-8338 by cash, and/or check withdrawals, and/or the use of a
        financial transaction card, Visa debit card number XXXX-7161 and/or XXXX-
        1876, from an account exclusively for the use of the Blaine County

2
 The State initially charged Schiermeier with six counts of misuse of public moneys by public officers and public
employees. See I.C. § 18-5701.


                                                       3
       D.A.R.E./P.A.L., INC., to purchase merchandise and/or withdraw money for his
       personal use where the aggregate amounts of the separate incidents exceed one
       thousand dollars ($1000.00), in violation of Idaho Code §§ 18-2403(1), 18-
       2407(1)(b)(1), 18-2408(2)(a) GRAND THEFT, a FELONY.
       The jury trial commenced on August 23, 2017. After the State rested its case, Schiermeier
moved for a judgment of acquittal pursuant to Idaho Criminal Rule 29(a). The district court
denied his motion. At the end of the trial, the jury returned a verdict of guilty. Schiermeier once
again moved for a judgment of acquittal pursuant to Rule 29(c), or in the alternative, a new trial
pursuant to Rule 34. Schiermeier subsequently withdrew his motion because it was untimely.
Schiermeier then moved to dismiss the action in the interest of justice pursuant to Rule 48(a)(2).
The district court denied his motion.
       On November 7, 2017, the district court sentenced Schiermeier. The State recommended
a sentence of fourteen years with six years fixed. Schiermeier recommended probation or a
period of retained jurisdiction to participate in a rider. The district court followed the State’s
recommendation and sentenced Schiermeier to a unified sentence of fourteen years with the first
six years fixed. No fine was imposed. The district court also ordered Schiermeier to pay
$86,868.03 in restitution to DARE/PAL. Schiermeier timely appealed.
                               III.     STANDARD OF REVIEW
       “This Court will uphold a judgment of conviction entered upon a jury verdict so long as
there is substantial evidence upon which a rational trier of fact could conclude that the
prosecution proved all essential elements of the crime beyond a reasonable doubt.” State v.
Tryon, 164 Idaho 254, 257, 429 P.3d 142, 145 (2018) (quoting State v. Kralovec, 161 Idaho 569,
572, 388 P.3d 583, 586 (2017)).
       “Appellate review of a sentence is based on an abuse of discretion standard.” State v.
Sheahan, 139 Idaho 267, 284, 77 P.3d 956, 973 (2003). “Where a sentence is not illegal, the
appellant has the burden to show that it is unreasonable, and thus, a clear abuse of discretion.” Id.
                                        IV.    ANALYSIS
   A. The State presented substantial evidence to support the jury’s determination that
      Schiermeier’s taking, obtaining, withholding, or control of the DARE/PAL funds
      was wrongful and unauthorized.
       Schiermeier contends that the State did not present substantial evidence at trial to convict
him of grand theft because the State failed to show that Schiermeier’s taking, obtaining,




                                                 4
withholding, or control of the DARE/PAL funds was wrongful or unauthorized. Based upon our
review of the proceedings and the trial record, we see no reason to disturb the jury’s verdict.
       When a criminal defendant challenges the sufficiency of the evidence supporting a
judgment of conviction entered upon a jury verdict, “[t]he relevant inquiry is not whether this
Court would find the defendant guilty beyond a reasonable doubt but whether ‘after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.’ ” State v. Eliasen, 158 Idaho 542,
546, 348 P.3d 157, 161 (2015) (quoting State v. Adamcik, 152 Idaho 445, 460, 272 P.3d 417, 432
(2012) (emphasis in original)). “In conducting this analysis, . . . we do not substitute our
judgment for that of the jury on issues of witness credibility, weight of the evidence, or
reasonable inferences to be drawn from the evidence.” Adamcik, 152 Idaho at 460, 272 P.3d at
432.
       “Thus, ‘the only inquiry for this Court is whether there is substantial evidence upon
which a reasonable jury could have found that the State met its burden of proving the essential
elements’ of the charged crimes ‘beyond a reasonable doubt.’ ” Eliasen, 158 Idaho at 546, 348
P.3d at 161 (quoting Adamcik, 152 Idaho at 460, 272 P.3d at 432). “Evidence is substantial if a
reasonable trier of fact would accept it and rely upon it in determining whether a disputed point
of fact has been proven.” Id.
       Here, viewing the evidence in the light most favorable to the State, we hold that there is
substantial evidence in the record to support Schiermeier’s conviction for grand theft. The State
charged Schiermeier with grand theft by wrongfully taking, obtaining, withholding, or exercising
unauthorized control over money valued in excess of $1,000 from DARE/PAL with the intent to
deprive or appropriate to himself the property of another. See I.C. §§ 18-2403(1), 18-2407(1)(b),
18-2408(2)(a). The jury was instructed as follows:
       In order for the defendant to be guilty of Grand Theft, the state must prove each
       of the following:
          1. On or about or between January 2009 and December 2015
          2. in the state of Idaho
          3. the defendant Chad Schiermeier wrongfully took, obtained or withheld
          property or money described as: funds of Blaine County D.A.R.E./P.A.L., Inc.,
          4. another person was the owner of the funds
          5. with the intent to deprive an owner of the funds or to appropriate the funds,
          and
          6. the funds exceeded one thousand dollars ($1000) in value


                                                 5
        OR
        In order for the defendant to be guilty of Theft by Unauthorized Control, the state
        must prove each of the following:
           1. On or about or between January 2009 and December 2015
           2. in the state of Idaho
           3. the defendant Chad Schiermeier took or obtained or withheld money of
           Blaine County D.A.R.E./P.A.L., Inc.,
           4. another person was the owner of the funds,
           5. the defendant knew that the defendant was not authorized by the owner to
           do so, and
           6. the defendant had the intent to deprive the owner of such funds
           7. the funds exceeded one thousand ($1000) in value
(Emphasis added). As conceded by both sides, the jurors did not have to agree on the form of
theft or the value, so long as each juror found a value over $1,000. See I.C.J.I. 555 (“If you are
satisfied beyond a reasonable doubt and unanimously agree that the defendant committed the
crime of Theft, you should find the defendant guilty. You are not required to agree as to which
particular form of theft the defendant committed.”).
        The only element of grand theft that is at issue is the “wrongfully” or “not authorized”
element. On this element, the State’s position at trial was that Schiermeier wrongfully and
without authorization took the DARE/PAL funds when he used the funds to purchase high-end
outdoor items for his personal use, and when he made several large cash withdrawals for
undocumented purposes during the winter months when there were no DARE/PAL activities
taking place. On appeal, Schiermeier contends that, in order to prove he wrongfully took the
funds, the State was required to show that he used the funds exclusively for non-DARE/PAL
purposes. As Schiermeier’s counsel explained during oral argument, “there is nothing wrong
with Schiermeier using an item once and then gifting it to himself . . . or buying something
initially for a personal use and then using it for the corporation.” We conclude that Schiermeier’s
argument lacks merit. 3
        Schiermeier provides no authority to support his contention that the State was required to
show he used the funds exclusively for non-DARE/PAL purposes. The district court correctly
instructed the jury that in order to reach a guilty verdict, the taking, obtaining, or withholding of
the DARE/PAL funds had to be “wrongful” or “unauthorized.” Although the court did not define

3
 Accepting Schiermeier’s exclusivity argument would also mean accepting that Schiermeier would be authorized to
purchase a $10,000 Rolex watch with the DARE/PAL funds provided that he used the watch at least once during a
DARE/PAL activity, such as to keep time during a relay race.


                                                      6
either term for the jury, it was not required to. When terms are of “common usage and are
sufficiently generally understood,” trial courts do not need to further define these words with
jury instructions. State v. Zichko, 129 Idaho 259, 264, 923 P.2d 966, 971 (1996). The common
understanding of “wrong” is “not according to the moral standard,” “without regard for what is
proper or just,” or “something wrong, immoral, or unethical; esp: principles, practices, or
conduct contrary to justice, goodness, equity, or law.” Merriam Webster’s Collegiate Dictionary
1367 (10th ed. 1993). The common understanding of “unauthorized” is “without authority or
permission.”      Merriam       Webster       Online       Dictionary,      https://www.merriam-
webster.com/dictionary/unauthorized (last visited June 19, 2019). Based on the evidence
presented at trial, the jury could have determined for itself that Schiermeier’s use of the funds
was “wrongful” or “unauthorized” beyond a reasonable doubt.
       At trial, both the State and the defense explained to the jury that Schiermeier had
complete authorization to use the DARE/PAL funds, so long as his use was on behalf of and in
furtherance of the program, as limited by the articles of incorporation, the bylaws, and the
program’s official designation as a § 501(c)(3) corporation. The State presented substantial
evidence from which a reasonable jury could conclude that Schiermeier did not use the
DARE/PAL funds to further the purpose of the program, but instead used the funds to further his
own personal interests.
       The State presented the jury with account summaries showing that from 2009 to 2015
Schiermeier made several purchases of high-end outdoor equipment and clothing with the
DARE/PAL financial transaction cards. Most of the purchases related specifically to hunting and
archery. For example, Schiermeier purchased big game hunting videos, safari-grade hunting
ammunition, a pistol grip head, a Rackulator (antler scoring device), an optimizer, an arrow rest,
and a weather resistant men’s camo jacket with matching pants and beanie. The State showed
that neither hunting nor archery was an approved DARE/PAL activity by admitting DARE/PAL
advertisements from prior years. The advertisements displayed the types of activities that
DARE/PAL offered, none of which included hunting or archery. Several witnesses also testified
that hunting and archery were never DARE/PAL activities. Schiermeier, on the other hand, ran
an outfitting business on the side and traveled out-of-state on many personal hunting trips, using
many of the specified items during these trips, as evidenced by photos in the record.




                                                7
       Moreover, although the State was not required to show that Schiermeier used the items
exclusively for personal use, the State did in fact show that Schiermeier used some of the items
exclusively as his own. One key purchase, emphasized by the State at trial and the district court
at sentencing, was the .375 H & H ammunition. As the district court explained at sentencing, the
“.375 H & H ammunition . . . would have no application for that program or law enforcement in
any way.” The Blaine County Sheriff’s Office did not own any guns that used that type of
ammunition, and DARE/PAL never put on any activities that used guns of any sort. On the other
hand, that type of ammunition is often used for hunting.
       The State also sufficiently proved that Schiermeier made multiple cash withdrawals
during the winter months when there were no DARE/PAL activities taking place. The State
introduced a recording of a meeting between Schiermeier and his supervising lieutenant, Carpita,
where Schiermeier explained that he withdrew thousands of dollars in case he needed cash
during one of the activities to pay for lunches, for example. Schiermeier also explained that he
would use the cash to reserve spots at sporting events during the winter months. However,
Schiermeier did not have any receipts to substantiate his explanation, which he was required to
keep. Mary Kim Deffe, the DARE/PAL accountant and former treasurer, testified that
Schiermeier signed an engagement letter stating that he would keep all records and data in the
event that there was any misunderstanding or audit by the IRS. Moreover, in 2012, when Deffe
noticed “more cash going out than [she] had noticed in prior years,” she confronted Schiermeier
and he assured her that the cash was going to DARE/PAL activities. Schiermeier had also
previously assured Deffe that he had receipts for all of the expenditures.
       Schiermeier attempted to answer the State’s allegations by presenting his own evidence
and witnesses. The defense repeatedly argued that there was a lack of supervision over
Schiermeier from 2009 to 2015. The State discredited this argument by explaining that a lack of
supervision or control is not a defense to theft. The defense called three witnesses to rebut the
State’s case. One testified that he saw Schiermeier use each of the specified items during
DARE/PAL activities. The State effectively cross-examined the witness by showing potential
bias. Finally, the defense argued that Schiermeier could compensate himself as the director of the
program, yet explained that “[t]here’s no evidence that he ever did that, but he had the right to do
it.” Schiermeier had also earlier admitted during a meeting with Carpita that the cash “doesn’t




                                                 8
belong to me” and that he kept it in an envelope in case he needed it for any DARE/PAL
activities, thereby negating his argument that he withdrew the cash for compensation.
         Based on the evidence presented at trial, the jury was entitled to make a logical and
permissible inference that Schiermeier used the DARE/PAL funds for his own personal interests,
rather than in the interests of the program. Such an inference would support a finding that
Schiermeier used the DARE/PAL funds wrongfully or without authorization. Therefore, we
conclude there is substantial evidence in the record to support Schiermeier’s conviction for grand
theft.
    B. The district court did not abuse its discretion in sentencing Schiermeier to fourteen
       years with six years fixed.
         Schiermeier contends that the district court abused its discretion when it sentenced him to
an indeterminate sentence of fourteen years in prison, with the first six years fixed, for grand
theft. According to Schiermeier, the mitigating circumstances warranted a more lenient sentence.
The State contends that the district court applied and balanced the goals of sentencing and
concluded that a lesser sentence would depreciate the serious nature of the crime.
         As noted, “[a]ppellate review of a sentence is based on an abuse of discretion standard.”
Sheahan, 139 Idaho at 284, 77 P.3d at 973. “Where a sentence is not illegal, the appellant has the
burden to show that it is unreasonable, and thus, a clear abuse of discretion.” Id. “A sentence
fixed within the limits prescribed by the statute will ordinarily not be considered an abuse of
discretion by the trial court.” Id. “A sentence of confinement is reasonable if it appears at the
time of sentencing that confinement is necessary ‘to accomplish the primary objective of
protecting society and to achieve any or all of the related goals of deterrence, rehabilitation or
retribution applicable to the given case.’ ” Id. (quoting State v. Toohill, 103 Idaho 565, 568, 650
P.2d 707, 710 (Ct. App. 1982)).
         “Where an appellant contends that the sentencing court imposed an excessively harsh
sentence, the Court conducts an independent review of the record, having regard for the nature of
the offense, the character of the offender and the protection of the public interest.” Id. “For the
purpose of review, this Court considers the fixed term of confinement as the sentence imposed.”
State v. Hansen, 138 Idaho 791, 797, 69 P.3d 1052, 1058 (2003).
         Here, the district court sentenced Schiermeier to fourteen years with six years fixed.
Under Idaho Code section 18-2408(2)(a), grand theft is punishable “by a fine not exceeding five
thousand dollars ($5,000), or by imprisonment in the state prison for not less than one (1) year

                                                  9
nor more than fourteen (14) years, or by both such fine and imprisonment.” Therefore, because
Schiermeier was sentenced within the statutory limits, it is his burden to prove that the sentence
of six years of imprisonment is unduly harsh under any rational view of the facts.
       Schiermeier argues that the district court should have sentenced him to a lesser term of
imprisonment, retained jurisdiction, or placed him on probation in light of the mitigating factors,
including his lack of any criminal history, absence of any substance abuse or mental health
issues, acceptance of responsibility and remorse, and strong support network. According to
Schiermeier, the district court did not give adequate weight to the statements of support and good
character, and failed to properly weigh Schiermeier’s contribution to the community through
DARE/PAL and his time as a resource officer.
       The district court properly based its sentencing decision on the objectives of criminal
sentencing which have been long-recognized by the Idaho appellate courts. The court
acknowledged that “the primary objective of sentencing is protection of society” as well as the
“related goals of deterrence, rehabilitation, and retribution.” See Sheahan, 139 Idaho at 284, 77
P.3d at 973. The district court also recognized that the “reasonableness of the sentence requires
consideration of the nature of the offense, the character of the offender, and protection of the
public interest.” Keeping these objectives in mind, the court reviewed and weighed the
aggravating and mitigating factors identified in Idaho Code section 19-2521. A finding of only
one of the six factors under section 19-2521(1) is necessary to support a prison sentence, I.C. §
19-2521(1), while the factors under section 19-2521(2) do not “control[ ] the discretion of the
court, [but] shall be accorded weight in favor of avoiding a sentence of imprisonment,” I.C. § 19-
2521(2).
       In reviewing the aggravating factors under section 19-2521(1), the court first considered
whether a lesser sanction would depreciate the seriousness of the crime. The court found that it
would. The court explained that placing Schiermeier on a rider—i.e., retaining jurisdiction—
would be inadequate because Schiermeier has no history of substance abuse or addiction which
contributed to the crime, thereby making in-custody treatment pointless. The court also found
that a fine alone would be inadequate because it would not “serve the purposes of sentencing,”
and probation would be inadequate because “[t]here’s an undue risk whether a crime will be
committed on probation.” The court looked at the harm that was caused by Schiermeier’s
conduct, explaining that he stole thousands of dollars from the community over a span of six


                                                10
years, harming the program financially and the public’s trust. 4 Finally, the court found that
Schiermeier did not fully take responsibility for his actions, as evidenced by the PSI. Schiermeier
was focused solely on the crime’s impact on himself, stating that he was not a criminal and
wanted his life back.
           In reviewing the mitigating factors under section 19-2521(2), the court acknowledged
that Schiermeier had a lot of support from family and friends, showing that he “did a lot of
positive.” Schiermeier also had no criminal history and complied with all court conditions while
he was released pending trial. The court noted that Schiermeier seemed to show more remorse at
the sentencing hearing than he did in his PSI. The court also noted that Schiermeier’s time in jail
had taken a serious toll on his health as evidenced by his significant weight loss and gout
diagnosis. After considering the objectives of sentencing and after weighing the aggravating and
mitigating factors that were present, the court concluded that a term of incarceration was the only
appropriate sentence. “A lesser sentence would depreciate the serious nature of the crime, would
not protect the public interest, and would not appropriately punish [him].” Thus, the court
sentenced Schiermeier to fourteen years with six years fixed.
           The reasons outlined by the district court for its sentence are sufficient to justify the
sentence. It is evident from the record that the district court did take into account Schiermeier’s
lack of criminal history, his eventual remorse, the community statements of support and good
character, and his contribution—as well as harm—to the community. Although we agree that the
sentence is rather high for a first-time offender, based on the circumstances of this case, we
conclude that it is not excessive to a degree where we are compelled to hold that the district court
abused its discretion. Therefore, we conclude that the district court’s sentence of fourteen years
with six years fixed was not excessively harsh.
                                            V.       CONCLUSION
           We affirm Schiermeier’s judgment of conviction for one count of grand theft. We also
affirm the district court’s sentence of fourteen years with six years fixed.


    Chief Justice BURDICK, and Justices BEVAN, STEGNER and Justice Pro Tem
WALTERS CONCUR.



4
    The record shows that the DARE/PAL program no longer exists in Blaine County due in part to insolvency.


                                                         11